DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 10-12, 18-19, 21-22, 27, 32-39 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 2/18/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the cancellation of the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are persuasive due to the cancellation of the claims; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashwat Rishi on 3/22/2022.

The application has been amended as follows: 
The claims are amended as follows:

Claim 12 (Currently Amended) The method of claim 36 further comprising: 
receiving a glucose level of the subject after adjusting the at least one glucose level target; and 
displaying an alarm when the glucose level of the subject after adjusting the at least one glucose level target is outside the at least one glucose level target.


Claim 27 (Currently Amended) The system of claim 32, wherein the instructions, when executed, cause the one or more processors to: 
determine [[an]]the insulin dosage based on the at least one glucose level target; and
transmit the insulin dosage to an insulin pump.

	Claim 33 (Currently Amended)
-Replace the limitations beginning on line 9 of claim 33 as filed om 2/18/2022 with the following:
			receive a first glycated hemoglobin (HbAlc) level for the subject corresponding to an end of [[the]]a last time period of the first plurality of time periods;

-Replace the limitations of claim 33 beginning after Equation A on page 5 of the claim 33 as filed on 2/18/2022 with the following:
where kage is a red blood cell elimination constant and is an estimated value in Equation A, HbAlcz is the first HbAlc level, where [Gz] is an average glucose level over the last time period of the first plurality of time periods, where [Gi] is an average glucose level over a corresponding time period of the first plurality of time periods, where [Gj] is an average glucose level over a corresponding time period of the first plurality of time periods, where ti is a length of time interval of each time period in the first plurality of time periods;


Claim 35 (Currently Amended)

-Replace the limitations of claim 35 beginning on line 5 of the claim on page 6 of the claim 35 as filed on 2/18/2022 with the following:
receive a second HbAlc level for an end of [[the]]a last time period of the second plurality of time periods;
 an updated kage using the determined kgly and using Equation C:


Claim 37 (Currently Amended)

-Replace the limitations of claim 37 beginning on line 4 of the claim on page 8 of the claim 37 as filed on 2/18/2022 with the following
receiving a first glycated hemoglobin (HbAlc) level for the subject corresponding to an end of [[the]]a last time period of the first plurality of time periods;

-Replace the limitations of claim 37 beginning  on line 1 of page 9 of the claim 37 as filed on 2/18/2022 with the following:
where kage is a red blood cell elimination constant and is an estimated value in Equation A, HbAlcz is the first HbAlc level, where [Gz] is an average glucose level over the last time period of the first plurality of time periods, where [Gi] is an average glucose level over a corresponding time period of the first plurality of time periods, where [Gj] is an average glucose level over a corresponding time period of the first plurality of time periods, where ti is a length of time interval of each time period in the first plurality of time periods; 


Claim 39 (Currently Amended)


receiving a second HbAlc level for an end of [[the]]a last time period of the second plurality of time periods;
calculating an updated kage using the determined kgly and using Equation C:

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record teaches: Taub et al. (Taub, US 2009/0299151) teaches a similar system and method as presented in past actions. Brauker et al. (Brauker, US 2009/0043541) teaches a similar system and teaches the limitations displaying the glucose target level. Doniger et al. (Doniger, US 2008/0201325) teaches a similar system that uses analyte measurements related to target levels in order to determine insulin dosages, and such dosages can be sent to an insulin pump. Golkar et al., Assessment of the relationship between glucose and A1c using kinetic modeling, 2006, Journal of Diabetes and its Complications, 20, p. 285-294, teaches a similar kinetic model to that disclosed by the application. However, the art of record fails to teach, suggest, or reasonably make obvious the specifics into the claimed algorithms as presented in the independent claims for the particular equations relied upon in combination with the other required features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791